Is the assessor of bank stock limited to the "market value" of the shares, — required to consider this evidence of actual value only, — by the concluding language of Code, Section 1391 (Act of 1927), reading: "Shares of stock assessable under this section shall be assessed at not less than the actual cash value of the same, less the assessed value of realty and value of personal property otherwise assessed or returned for taxation, which actual cash value of shares of stock shall be computed by looking to and considering the market value; and if no *Page 337 
market value, the actual value of the shares of stock, or from any other evidence of the value of same. (1927, ch. 39.)"
Aware, as I am, of the necessity of looking to other sources, and considering other evidences, under conditions which quite frequently exist affecting present market value, if the primary and dominant requirement of the law that such property "shall be assessed at not less than the actual cash value," etc., is to be complied with, I feel sure the law makers did not use this language with full appreciation of its sharply restrictive import. However, I am constrained by the explicit language employed, and the rule that tax laws must be construed, in case of doubt, favorably to the taxpayer (Sloan v. City of Columbia,144 Tenn. 197, 232 S.W. 663), to agree that, an existing market value being conceded, it must be adopted and applied as the sole criterion.
Not only does Section 1391 provide affirmatively that the value for assessment "shall be computed by looking to and considering the market value"; but the Act proceeds to provide expressly for an alternative course, "if no market value," thus strengthening the mandate.
Moreover, it is significant that in Section 1394, which calls for filing with the assessor of a schedule for his examination, in detailing the items to be set forth, subsection (3) provides: "Value of shares. — The market value; and if no market value, the actual value," etc.
Thus, if the shares have a market value, this is all that the schedule need show as to the value for assessment. Here then is a statutory restatement which directly supports the construction limiting the assessor to the market value, if there be one established to his reasonable satisfaction. We are dealing here with a case *Page 338 
in which the existence of a market value is conceded to have been satisfactorily established, and it is in such a case that I agree that the rule followed in the majority opinion must apply. Certainly, however, if an arbitrary limitation to "market value" is to be the governing rule, the proof should be clear in every case that a market value exists, not fixed by private, personal, occasional and sporadic sales, but by repeated transactions, more or less known in the local financial circles. *Page 339